Citation Nr: 1532711	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  14-06 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD), chronic fatigue syndrome, and/or restrictive lung disease.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to medications for service-connected disabilities, to include PTSD.

3. Entitlement to an initial disability rating in excess of 10 percent for headaches.

4. Entitlement to an initial disability rating in excess of 10 percent for a gastrointestinal disability.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, and a June 2012 rating decision by the RO in Winston-Salem, North Carolina.

In August 2014, the Veteran, his wife, and his daughter presented testimony at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the Virtual VA paperless claims processing system (Virtual VA).  

Other documents contained on Virtual VA include a March 2006 notice letter, and VA treatment records from the Salisbury VA Medical Center (VAMC) dated April 2011 to November 2013.  Other documents on Virtual VA, and documents contained on the Veterans Benefits Management System, are duplicative of the evidence of record, or not relevant to the issues currently before the Board.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised in a March 2004 informal claim.  The issues of entitlement to service connection for high blood pressure, to include as secondary to headaches, and entitlement to service connection for a pancreas disability, to include pancreatic cancer, to include as secondary to a gastrointestinal disability, have been raised by the record in the February 2014 substantive appeal.  These three issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, the Board notes that during his August 2014 hearing, the Veteran expressed concern that his "Washington Report" dated in December 2000 from the Washington D.C. VAMC was not of record.  However, treatment records from the Washington D.C. VAMC dated December 2000 to March 2001 are of record, and include the Veteran's December 2000 Persian Gulf War Phase III Evaluation records.

It does not appear that all of the Veteran's other VA treatment records are associated with the evidentiary record, however.  The Veteran previously resided in New York, and received treatment from the New York Harbor Healthcare System (HCS), to include the Bronx VAMC and the Manhattan VAMC.  A March 2006 treatment note from the Winston-Salem Community Based Outpatient Clinic (CBOC) states the Veteran had recently relocated from New York.  Of record are treatment records from the New York Harbor HCS dated August 1993 to August 2000, and October 2001 to October 2003; therefore it appears treatment records dated August 2000 to October 2001, and October 2003 to March 2006 may be outstanding.  Further, the March 2006 treatment note from the Winston-Salem CBOC states the Veteran was to be referred to the Salisbury VAMC for his care; however, treatment records from the Salisbury VAMC of record begin in April 2011.  Therefore, it appears treatment records from March 2006 to April 2011 are outstanding.  Finally, at his August 2014 hearing before the Board, the Veteran testified that all of his treatment has been at the Winston-Salem VAMC; it is unclear if the Veteran meant the Salisbury VAMC, or if he has received further treatment at the Winston-Salem CBOC.  On remand, the AOJ should obtain all outstanding VA treatment records, to include updated VA treatment records.

The Veteran has also identified pertinent private treatment records which have not been obtained.  In his February 2014 substantive appeal, the Veteran stated he has received treatment at Forsyth Hospital.  A February 2014 VA Form 21-4142, Authorization and Consent to Release Information to VA, states the Veteran visited Forsyth Hospital's emergency room for his head and stomach multiple times between 2009 and 2013.  On remand, the AOJ should undertake appropriate development to obtain all outstanding private treatment records.

Sleep Apnea

The Veteran contends that his sleep apnea began during his active duty service, or was aggravated by his war experiences during his active duty service.  See August 2014 Central Office hearing testimony.  The Veteran also contends that his current sleep apnea is caused or aggravated by his service-connected posttraumatic stress disorder (PTSD) and/or his chronic fatigue syndrome.  See, e.g., March 2011 claim.  The evidence of record also indicates the Veteran's current sleep apnea may be caused by, related to, or aggravated by his service-connected restrictive lung disease.  See August 2011 VA examination report.

The Veteran's service treatment records include the Veteran's complaints of shortness of breath, as well as findings of an obstructive lung defect and a restrictive lung defect.  See, e.g., February 1992 service treatment record; January 1992 respiratory therapist consultation note; January 1992 pulmonary function test (PFT) results.  The Veteran also reported trouble sleeping on at least one occasion.  See July 1989 service treatment record.  

The Veteran's VA treatment records indicate that as early as April 1995, the Veteran complained of shortness of breath since his active duty service, and that PFT results indicated a moderate restrictive disease; the physician stated the Veteran's history was consistent with sleep apnea.  See also June 1995 VA treatment record; May 1995 VA treatment record.  Upon a VA ENT consultation in August 1995, the physician noted the Veteran's complaints regarding distressed night time sleep and daytime somnolence.  The ENT physician assessed questionable obstructive sleep apnea ("? OSA"), and recommended a sleep study.  It does not appear a sleep study was performed at that time.  But see November 1996 VA systemic conditions examination report ("evaluated Bronx VA for sleep apnea").  Obstructive sleep apnea was formally diagnosed after a sleep study performed at the Washington VAMC in December 2000.

The evidentiary record also includes the Veteran's reports that during his active duty service he would wake up gasping for air, feeling as if he was choking on his own saliva.  See, e.g., August 2014 Central Office hearing testimony; March 2013 VA rheumatology consultation note (Veteran reports OSA for 20 years); July 2005 addendum to the November 2004 East Orange VAMC complete summary; December 1999 Decision Review Officer hearing testimony. 

Upon VA examination in August 2011, the VA examiner opined that the Veteran's obstructive sleep apnea did not incur in and was not caused or aggravated by the Veteran's military service because his sleep apnea is secondary to chronic obesity.  The Board finds this examiner's opinion inadequate because the examiner did not address the medical and lay evidence discussed above, and she did not provide an opinion with regard to the Veteran's contention that his sleep apnea is secondary to his service-connected chronic fatigue syndrome, as requested.  Further, the examiner did not discuss the Veteran's service-connected PTSD, and although she noted the Veteran is also service-connected for lung fibrosis, she did not discuss whether the Veteran's sleep apnea may be caused or aggravated by that service-connected disability.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his current sleep apnea.

Erectile Dysfunction

The Veteran contends that he began having problems with erectile dysfunction during his active duty service.  See, e.g., August 2014 Central Office hearing testimony.  The Veteran also contends that his erectile dysfunction was caused or aggravated by his service-connected disabilities, to include the medications prescribed for those disabilities, including his PTSD and gastrointestinal disability.  See id.; February 2014 substantive appeal (PTSD medications) March 2011 claim (erectile dysfunction secondary to PTSD); June 2009 Central Office hearing testimony (GERD medications affect Veteran's sex drive); April 2000 VA mental health primary care clinic note (Veteran reports "he is having even more sexual dysfunction on the [P]rozac...").

Upon VA examination in August 2011, the VA examiner reported that the Veteran stated the onset of his erectile dysfunction was 1995, and the examiner stated the most likely etiology was a psychological condition.  However, the VA examiner then opined that it is less likely than not that the Veteran's erectile dysfunction is caused by or a result of the Veteran's PTSD because the majority of erectile dysfunction is multifactorial, that assigning a percentage of causality to each etiologic factor would be mere speculation, and that the majority of research does not support an association between PTSD with erectile dysfunction.  The Board finds the August 2011 VA examination report inadequate, as the VA examiner did not address whether the Veteran's erectile dysfunction is aggravated by the Veteran's PTSD, she did not address whether the medications prescribed for any of the Veteran's service-connected disabilities, alone or in combination, cause or aggravate his erectile dysfunction, and she did not address whether the Veteran's erectile dysfunction may be directly related to his military service.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his erectile dysfunction.

Headaches

In a January 2012 rating decision, the New York RO granted service connection for tension headaches, with an initial disability rating of 10 percent, effective October 19, 1995.  The Veteran was last afforded a VA neurologic examination in January 2010, at which time the VA examiner stated that the Veteran reported a constant headache that is a sharp, steady pain that often throbs, is aggravated by stress and lack of sleep, and is relieved by getting in a quiet room and relaxing.  The January 2010 VA examiner did not discuss the frequency of any prostrating attacks. 

At his August 2014 hearing before the Board, the Veteran testified that he has headaches every day, and they vary in severity.  The Veteran testified he experiences incapacitating episodes at least three times per week which can last anywhere from four hours to a day, and that when his headaches are incapacitating he has to be still, keep his eyes closed, and he just lays in bed.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his service-connected headaches.

Gastrointestinal Disability

In a January 2012 rating decision, the New York RO granted service connection for gastroesophageal reflux disease (GERD) and hiatal hernia (claimed as a gastrointestinal disorder with diarrhea and vomiting), with an initial disability rating of 10 percent, effective October 19, 1995.  The Veteran was last afforded a VA esophagus and hiatal hernia examination in January 2010, at which time the examiner reported the Veteran's symptoms did not include nausea or vomiting.  

However, during his August 2014 hearing before the Board, the Veteran testified that he experiences intense stomach pains, that he experiences pain in his stomach or abdominal area every day which is getting worse, and that he regularly vomits.  The Veteran's VA treatment records also indicate the Veteran's suffers from a long history of nausea and vomiting associated with his service-connected gastrointestinal disability, as well as a history of loose stools; this history was not discussed by the January 2010 VA examiner.  Again, where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his service-connected gastrointestinal disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private treatment or testing related to his sleep apnea, erectile dysfunction, headaches, and/or gastrointestinal disability.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include all treatment records from Forsyth Hospital.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.
 
2. The AOJ should obtain all outstanding VA treatment records, to include all records from the New York Harbor HCS dated from August 2000 to October 2001, and from October 2003 to March 2006; and all records from the Salisbury VAMC and/or the Winston-Salem CBOC dated March 2006 to April 2011, and November 2013 to present.  All obtained records should be associated with the evidentiary record.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his sleep apnea.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sleep apnea was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's in-service complaints of shortness of breath, and the in-service findings of restrictive and obstructive lung defects.  See, e.g., January 1992 respiratory therapist consultation note; January 1992 PFT results.

The examiner should also specifically address the Veteran's reports that beginning during his active duty service he would wake up gasping for air, feeling as if he was choking on his own saliva.  The examiner should also address the Veteran's contention that his sleep apnea began prior to his obesity, and that the December 2000 Washington VAMC Persian Gulf War Phase III Evaluation indicated that his sleep apnea was aggravated by his war experiences.

The Veteran should also address the Veteran's VA treatment records beginning as early as April 1995, noting symptoms and history consistent with sleep apnea.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sleep apnea was caused by the Veteran's service-connected PTSD, chronic fatigue syndrome, and/or restrictive lung disease, alone or in combination?

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sleep apnea is aggravated by the Veteran's service-connected PTSD, chronic fatigue syndrome, and/or restrictive lung disease, alone or in combination?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his erectile dysfunction.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current erectile dysfunction was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's testimony that he began to experience erectile dysfunction during his active duty service. 

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current erectile dysfunction was caused by the Veteran's service-connected disabilities, alone or in combination, to include medications prescribed for those disabilities?

The examiner should specifically address the Veteran's testimony that his erectile dysfunction was caused by damage to his body from medications for his service-connected disabilities, specifically his psychiatric medications, and medications for GERD.  See August 2014 Central Office hearing testimony; February 2014 substantive appeal (PTSD medications) March 2011 claim (erectile dysfunction secondary to PTSD); June 2009 Central Office hearing testimony (GERD medications affect Veteran's sex drive); April 2000 VA mental health primary care clinic note (Veteran reports "he is having even more sexual dysfunction on the [P]rozac...").

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current erectile dysfunction is aggravated by the Veteran's service-connected disabilities, alone or in combination, to include medications prescribed for those disabilities?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected headaches.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected headaches.  The VA examiner should specifically address the frequency of prostrating attacks.

For the purposes of the opinion being sought, the VA examiner should specifically address the Veteran's August 2014 testimony before the Board that he experiences incapacitating episodes at least three times per week which can last anywhere from four hours to a day, and that when his headaches are incapacitating he has to be still, keep his eyes closed, and just lays in bed.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

6. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected gastrointestinal disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected gastrointestinal disability.  

For the purposes of the opinion being sought, the VA examiner should specifically address the Veteran's August 2014 testimony before the Board that he is experiencing worsening severe stomach pains, and that he vomits regularly.  The VA examiner should also address the long history of gastrointestinal complaints in the Veteran's VA treatment records, to include nausea, vomiting, and diarrhea.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

7. The AOJ should undertake any other development it determines is warranted, and ensure that the VA examination reports comply with the Board's remand instructions.

8. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


